MEMORANDUM OF DECISION
Donald B. Nickerson appeals from a judgment of the Superior Court, Oxford County, entered on a jury verdict of guilty of robbery in violation of 17-A M.R.S.A. § 651(1)(C) (1983). He challenges the sufficiency of the evidence to support findings that he used physical force, and that physical force, if any, was used with the required intent. Viewing the evidence in the light most favorable to the prosecution, we hold that the trier of fact rationally could find beyond a reasonable doubt every element of the offense charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.